TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 26, 2016



                                    NO. 03-15-00681-CV


                                  LaKayla Smith, Appellant

                                               v.

                                Maurice Dwight Wise, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on September 15, 2015. Having

reviewed the record, the Court holds that LaKayla Smith has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.